DETAILED ACTION
This communication is responsive to Amendment filed 03/29/2022.  
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to identifying encrypted files relevant to a search term or a search string.
Claims 1, 11 and 16 are considered allowable since the prior art of record fails to teach and /or suggest “comparing, the plurality of search hashes to a hash filter stored in a memory operably coupled to the processor, to determine a set of match candidates for the query; 
searching a data set, based on the set of match candidates and using a chain vector, to identify a query result, the chain vector including a plurality of chains, each chain from the plurality of chains being associated with a hash value from a plurality of hash values of the data set; and 
at least one of causing display of the query result via a graphical user interface or causing transmission of a signal representing the query result to a remote compute device” (claims 1 and 16),
“scan a hash filter, based on the plurality of search hashes, to determine a set of match candidates; 
identify a result for the search, based on the set of match candidates and using a spatial model of the data set, the spatial model of the data set including a linked set of byte string positions for each hash value from a plurality of hash values of the data set; and 
at least one of cause display of the result via a graphical user interface or cause transmission of a signal representing the result to a remote compute device” (claim 11).  
Therefore, claims 1, 11 and 16 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-10, 12-15 and 17-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157